Exhibit 10.4

[Series     ]

LIBERTY GLOBAL, INC.

2005 INCENTIVE PLAN

FORM OF RESTRICTED SHARES AGREEMENT

THIS RESTRICTED SHARES AGREEMENT (“Agreement”) is made as of
                    , 20     (the “Grant Date”), by and between LIBERTY GLOBAL,
INC., a Delaware corporation (the “Company”), and the individual whose name,
address, and employee number appear on the signature page hereto (the
“Grantee”).

The Company has adopted the Liberty Global, Inc. 2005 Incentive Plan, as Amended
and Restated Effective October 31, 2006 (the “Plan”), a copy of which is
attached to this Agreement as Exhibit A and by this reference made a part
hereof, for the benefit of eligible employees of, and independent contractors
providing services to, the Company and its Subsidiaries. Capitalized terms used
and not otherwise defined herein will have the meaning given thereto in the
Plan.

Pursuant to the Plan, the Compensation Committee (the “Committee”) appointed by
the Board pursuant to Section 3.1 of the Plan to administer the Plan has
determined that it would be in the best interest of the Company and its
stockholders to award restricted shares to Grantee, subject to the conditions
and restrictions set forth herein and in the Plan, in order to provide the
Grantee additional remuneration for services rendered, to encourage the Grantee
to continue to provide services to the Company or its Subsidiaries and to
increase the Grantee’s personal interest in the continued success and progress
of the Company.

The Company and the Grantee therefore agree as follows:

1. Definitions. The following terms, when used in this Agreement, have the
following meanings:

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.

“Cause” has the meaning specified for “cause” in Section 11.2(b) of the Plan.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.

“Committee” has the meaning specified in the recitals to this Agreement.

“Company” has the meaning specified in the preamble to this Agreement.

“Direct Registration System” means the book-entry registration system maintained
by the Company’s stock transfer agent, pursuant to which shares of LBTY     are
held in non-certificated form for the benefit of the registered holder thereof.



--------------------------------------------------------------------------------

“Grant Date” has the meaning specified in the preamble to this Agreement.

“Grantee” has the meaning specified in the preamble to this Agreement.

“LBTY    ” means the Series      common stock, par value $.01 per share, of the
Company.

“Plan” has the meaning specified in the recitals to this Agreement.

“Required Withholding Amount” has the meaning specified in Section 14 of this
Agreement.

“Restricted Shares” has the meaning specified in Section 2 of this Agreement.

“Retained Distributions” has the meaning specified in Section 4 of this
Agreement.

“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries, as an officer, employee or independent contractor,
terminates for any reason.

2. Grant of Restricted Shares. Subject to the terms and conditions herein,
pursuant to the Plan, the Company grants to the Grantee effective as of the
Grant Date the number of shares of LBTY     set forth on the signature page
hereto, subject to the conditions and restrictions set forth below and in the
Plan (the “Restricted Shares”). As of the Grant Date, each Restricted Share had
a Fair Market Value of $            .

3. Issuance of Restricted Shares at Beginning of the Restriction Period. Upon
issuance of the Restricted Shares, at the Company’s election, either the
Restricted Shares will be registered in Grantee’s name in a restricted shares
account in the Direct Registration System or the Restricted Shares will be
evidenced by one or more stock certificates registered in the name of Grantee.
During the Restriction Period, any restricted shares account in the Direct
Registration System holding, and any certificates representing, the Restricted
Shares and any securities constituting Retained Distributions shall bear a
restrictive legend to the effect that ownership of the Restricted Shares (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Agreement. The Restricted Shares and any restricted shares account
holding, or any certificates representing, the same will remain in the custody
or otherwise under the control of the Company or its designee, and Grantee shall
deposit with the Company one or more stock powers or other instruments of
assignment substantially in the form of Exhibit B to this Agreement, each
endorsed in blank, so as to permit retransfer to the Company of all or any
portion of the Restricted Shares and any securities constituting Retained
Distributions that shall be forfeited or otherwise not become vested in
accordance with the Plan and this Agreement.

 

2



--------------------------------------------------------------------------------

4. Restrictions. Restricted Shares shall constitute issued and outstanding
shares of LBTY     for all corporate purposes. Grantee hereby contractually
agrees not to vote any Restricted Shares or to permit any other person, whether
by proxy, voting agreement or otherwise, to vote any Restricted Shares prior to
the vesting thereof. Subject to the foregoing, Grantee will have the right to
receive and retain such dividends and distributions, if any, as the Committee
may in its sole discretion designate that are paid or distributed on such
Restricted Shares and to exercise all other rights, powers and privileges of a
holder of Common Stock of the same series with respect to such Restricted
Shares, except that (a) Grantee will not be entitled to delivery of such
Restricted Shares until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled or
waived, (b) the Company will retain custody or control of the stock certificate
or certificates evidencing, or the restricted shares account holding, the
Restricted Shares during the Restriction Period as provided in Section 3,
(c) other than such dividends and distributions as the Committee may in its sole
discretion designate, the Company or its designee will retain custody of all
dividends and distribution (“Retained Distributions”) made or declared with
respect to the Restricted Shares (and such Retained Distributions will be
subject to the same restrictions, terms and vesting and other conditions as are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become vested, and such Retained Distributions shall
not bear interest or be segregated in a separate account, (d) Grantee may not
sell, assign, transfer by gift or otherwise, pledge, exchange, encumber or
dispose of the Restricted Shares or any Retained Distributions or Grantee’s
interest in any of them during the Restriction Period, except as otherwise
permitted by this Agreement and (e) a breach of any restrictions, terms or
conditions provided in or established by the Committee pursuant to the Plan or
this Agreement with respect to any Restricted Shares or Retained Distributions
will cause a forfeiture of such Restricted Shares and any Retained Distributions
with respect thereto.

5. Vesting. Unless the Committee otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Section 11.1(b) of the Plan and
subject to the last sentence of this Section 5, the Restricted Shares shall
become vested, and the restrictions with respect thereto shall lapse, in
accordance with the following schedule (each date specified below being a
Vesting Date within the meaning of the Plan):

 

  i. On                     , 20    ,         % of the Restricted Shares shall
become vested; and

 

  ii. On each                     ,                     ,                     
and                      thereafter to and including                     ,
20    , an additional             % of the Restricted Shares shall become
vested.

On each Vesting Date, and the satisfaction of any other applicable restrictions,
terms and conditions, any Retained Distributions with respect to the Restricted
Shares will become vested to the extent that the Restricted Shares related
thereto shall have become vested in accordance with this Agreement.
Notwithstanding the foregoing, Grantee will not vest, pursuant to this
Section 5, in Restricted Shares as to which Grantee would otherwise vest as of a
given date if Termination of Service or a breach of any applicable restrictions,
terms or conditions with respect to such Restricted Shares has occurred at any
time after the Grant Date and prior to such Vesting Date (the vesting or
forfeiture of such shares to be governed instead by Section 6).

6. Early Vesting or Forfeiture.

(a) Unless otherwise determined by the Committee in its sole discretion:

 

  (i) If Termination of Service occurs by reason of Grantee’s death or
Disability, the Restricted Shares, to the extent not theretofore vested, and any
Retained Distributions with respect to such Restricted Shares, will immediately
become fully vested;

 

3



--------------------------------------------------------------------------------

  (ii) If Termination of Service is by the Company or a Subsidiary without Cause
(as determined in the sole discretion of the Committee) more than six months
after the Grant Date and prior to vesting in full of the Restricted Shares, then
an additional percentage of the Restricted Shares, together with any Retained
Distributions related thereto, will become vested on the date of Termination of
Service equal to the product of (x) one-third (1/3) of the additional percentage
of Restricted Shares that would have become vested on the next following Vesting
Date in accordance with the schedule in Section 5, times (y) the number of full
months of employment completed since the most recent Vesting Date preceding the
Termination of Service, and the balance of the Restricted Shares to the extent
not theretofore vested, together with any Retained Distributions with respect to
such Restricted Shares, will be forfeited immediately.

 

  (iii) If Termination of Service occurs for any reason other than as specified
in Section 6(a)(i) or 6(a)(ii) above, then the Restricted Shares, to the extent
not theretofore vested, together with any Retained Distributions with respect to
such Restricted Shares, will be forfeited immediately after the Termination of
Service.

 

  (iv) If Grantee breaches any restrictions, terms or conditions provided in or
established by the Committee pursuant to the Plan or this Agreement with respect
to the Restricted Shares prior to the vesting thereof (including any attempted
or completed transfer of any such unvested Restricted Shares contrary to the
terms of the Plan or this Agreement), the unvested Restricted Shares, together
with any Retained Distributions related thereto, will be forfeited immediately.

(b) Upon forfeiture of any unvested Restricted Shares, and any Retained
Distributions related thereto, Grantee will cease to have any rights (including
dividend and voting rights) with respect thereto.

(c) Unless the Committee otherwise determines, neither a change of the Grantee’s
employment from the Company to a Subsidiary or from a Subsidiary to the Company
or another Subsidiary, nor a change in Grantee’s status from an independent
contractor to an employee, will be a Termination of Service for purposes of this
Agreement if such change of employment or status is made at the request or with
the express consent of the Company. Unless the Committee otherwise determines,
however, any such change of employment or status that is not made at the request
or with the express consent of the Company and any change in Grantee’s status
from an employee to an independent contractor will be a Termination of Service
within the meaning of this Agreement.

 

4



--------------------------------------------------------------------------------

7. Delivery by Company. As soon as practicable after the vesting of Restricted
Shares and the related Retained Distributions pursuant to Section 5 or 6 hereof
or Section 11.1(b) of the Plan, and subject to the withholding referred to in
Section 14 of this Agreement, the Company will deliver or cause to be delivered
to Grantee (i) a statement of holdings reflecting such vested Restricted Shares
held through the Direct Registration Statement or, if the Company so elects, in
its sole discretion, a new certificate or certificates issued in Grantee’s name
for such vested Restricted Shares or a confirmation of deposit of such vested
Restricted Shares, in electronic form, into a broker’s account designated by
Grantee, (ii) any securities constituting related vested Retained Distributions
by any applicable method specified in clause (i) above, and (iii) any cash
payment constituting related vested Retained Distributions. Any delivery of
securities will be deemed effected for all purposes when (i) (a) a certificate
representing or statement of holdings reflecting such securities and, in the
case of Retained Distributions, any other documents necessary to reflect
ownership thereof by Grantee has been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its stock transfer agent has deposited
the certificate or statement of holdings and/or such other documents in the
United States mail, addressed to the Grantee, or (b) confirmation of deposit
into the designated broker’s account of such securities, in written or
electronic format, is first made available to Grantee, and (ii) any cash payment
will be deemed effected when a check from the Company, payable to or at the
direction of the Grantee and in the amount equal to the amount of the cash
payment, has been delivered personally to or at the direction of the Grantee or
deposited in the United States mail, addressed to the Grantee or his or her
nominee. The Committee may, in its discretion, provide that the delivery of any
Restricted Shares and Retained Distributions that shall have become vested will
be deferred until such date or dates as the Grantee may elect. Any election by
the Grantee pursuant to the preceding sentence will be filed in writing with the
Committee in accordance with such rules and regulations, including any deadline
for the making of such election, as the Committee may provide, and shall be made
in compliance with Section 409A of the Code.

8. Forfeited Shares and Retained Distributions. Upon forfeiture of unvested
Restricted Shares by the Grantee for any reason, the Company shall use the stock
power(s) or instruments of assignment provided by the Grantee pursuant to
Section 3 hereof to retransfer to the Company the forfeited unvested Restricted
Shares and any Retained Distributions related thereto. In the event that no such
stock power(s) or instruments of assignment exist, or the Company is for any
reason unable to use the stock power(s) or instruments of assignment to
retransfer the forfeited unvested Restricted Shares and any Retained
Distributions related thereto, the Grantee shall take all such actions as are
necessary to transfer and assign to the Company, without the requirement of any
consideration by the Company, all such unvested Restricted Shares and any
related Retained Distributions. The Company shall not pay any dividend to the
Grantee on account of such forfeited unvested Restricted Shares (irrespective of
whether such dividend would constitute a Retained Distribution) or permit the
Grantee to exercise any of the privileges or rights of a stockholder with
respect to such Restricted Shares, but shall, in so far as permitted by law,
treat the Company as the owner of such Restricted Shares.

9. Nontransferability of Restricted Shares Before Vesting.

(a) Before vesting and during Grantee’s lifetime, the Restricted Shares and
related Retained Distributions are not transferable (voluntarily or
involuntarily) other than pursuant to a Domestic Relations Order. In the event
of transfer pursuant to a Domestic Relations Order, the unvested Restricted
Shares and related Retained Distributions so transferred shall be subject to all
the restrictions, terms and provisions of this Agreement and the Plan, and the
transferee shall be bound by all applicable provisions of this Agreement and the
Plan in the same manner as Grantee.

 

5



--------------------------------------------------------------------------------

(b) Except for a transfer pursuant to a Domestic Relations Order, in the event
any unvested Restricted Shares are transferred or attempted to be transferred to
a third party, the Company shall have the right to acquire for its own account,
without the payment of any consideration therefor, such Restricted Shares and
any Retained Distributions with respect thereto, from the owner thereof or his
transferee at any time before or after such prohibited transfer. In addition to
any other legal or equitable remedies it may have, the Company may enforce its
rights to specific performance to the extent permitted by law and may exercise
such other equitable remedies then available to it. The Company may refuse for
any purpose to recognize any transferee who receives unvested Restricted Shares
contrary to the provisions of the Plan or this Agreement as a stockholder of the
Company, and may retain and/or recover all distributions or dividends on such
Restricted Shares (irrespective of whether such distributions or dividends would
be Retained Distributions) that were paid or payable subsequent to the date on
which a prohibited transfer was made or attempted.

(c) The Grantee may designate a beneficiary or beneficiaries to whom the
Restricted Shares, to the extent then vesting, and any related Retained
Distributions will pass upon the Grantee’s death and may change such designation
from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on the form annexed hereto as Exhibit C or such
other form as may be prescribed by the Committee, provided that no such
designation will be effective unless so filed prior to the death of Grantee. If
no such designation is made or if the designated beneficiary does not survive
Grantee’s death, the Restricted Shares, to the extent then vesting, and any
related Retained Distributions will pass by will or the laws of descent and
distribution. Following Grantee’s death, the person to whom such vested
Restricted Shares and Retained Distributions pass according to the foregoing
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement.

10. Adjustments. The Restricted Shares will be subject to adjustment in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence following the Grant
Date of any of the events described in Section 4.2 of the Plan.

11. Company’s Rights. The existence of this Agreement will not affect in any way
the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 11.16 of the Plan.

12. Limitation of Rights. Nothing in this Agreement or the Plan will be
construed to give Grantee any right to be awarded any future restricted shares
other than in the sole discretion of the Committee or give Grantee or any other
person any interest in any fund or in any specified asset or assets of the
Company or any of its Subsidiaries. Neither Grantee nor any person claiming
through Grantee will have any right or interest in the Restricted Shares or any
related Retained Distributions unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan which affect Grantee or such other person.

 

6



--------------------------------------------------------------------------------

13. Restrictions Imposed by Law. Without limiting the generality of Section 11.8
of the Plan, the Company shall not be obligated to deliver any Restricted Shares
or securities constituting Retained Distributions if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of LBTY     or such other securities are listed or
quoted. The Company will in no event be obligated to take any affirmative action
in order to cause the delivery of Restricted Shares or such other securities to
comply with any such law, rule, regulation, or agreement. Any certificates
representing, or restricted shares account holding, Restricted Shares or such
other securities issued or delivered under this Agreement (whether representing
vested or unvested Restricted Shares or Retained Distributions) may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws.

14. Withholding. To the extent that the Company is subject to withholding tax
requirements under any national, state, local or other governmental law with
respect to the award of the Restricted Shares to Grantee or the vesting thereof,
the Grantee must make arrangement satisfactory to the Company to make payment to
the Company of the amount required to be withheld under such tax laws, as
determined by the Company (collectively, the “Required Withholding Amount”). To
the extent such withholding is required because the Grantee vests in some or all
of the Restricted Shares, the Company shall withhold from the vested Restricted
Shares otherwise deliverable to the Grantee a number of shares having a value
equal to the Required Withholding Amount, unless Grantee remits the Required
Withholding Amount to the Company in cash in such form and by such time as the
Company may require or other provisions for withholding such amount satisfactory
to the Company have been made. The value of the shares withheld shall be based
on the Fair Market Value of such shares on the date the amount of the Required
Withholding Amount is required to be determined (the “Tax Date”).
Notwithstanding any other provisions of this Agreement, the issuance or delivery
of any Restricted Shares and related Retained Distributions, whether or not
vested, may be postponed until any required withholding taxes have been paid to
the Company. Upon the payment of any cash dividends with respect to the
Restricted Shares during the Restriction Period, the amount of such dividends
will be reduced to the extent necessary to satisfy any withholding tax
requirements applicable thereto prior to payment to Grantee.

15. Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid, sent by overnight courier, freight
prepaid or sent by facsimile and addressed as follows:

Liberty Global, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Attn: General Counsel

Fax: 303-220-6691

Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

 

7



--------------------------------------------------------------------------------

16. Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Committee. Without
limiting the generality of the foregoing, without the consent of the Grantee,

(a) this Agreement may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by
Section 11.18 of the Plan, or (iv) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in or of the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and

(b) subject to any required action by the Board or the stockholders of the
Company, the Restricted Shares granted under this Agreement may be canceled by
the Company and a new Award made in substitution therefor, provided that the
Award so substituted will satisfy all of the requirements of the Plan as of the
date such new Award is made and no such action will adversely affect any
Restricted Shares that are then vested.

17. Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ or service of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any Subsidiary to terminate the Grantee’s employment or service at
any time, with or without cause.

18. Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

19. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

20. Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

8



--------------------------------------------------------------------------------

21. Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.

22. Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

23. Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

24. Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement by                     , 20    , the grant of Restricted
Shares shall be null and void.

 

9



--------------------------------------------------------------------------------

Signature Page to Restricted Shares Agreement

dated as of                     , 20    , between Liberty Global, Inc. and
Grantee

 

LIBERTY GLOBAL, INC. By:  

 

Name:  

 

Title:  

 

 

ACCEPTED:

 

Grantee Name:  

 

Address:  

 

 

 

Employee Number:  

 

Grant No.                             

Number of restricted shares of LBTY     awarded:                     

 

10



--------------------------------------------------------------------------------

Exhibit A

to

Restricted Shares Agreement

dated as of                     , 20    , between Liberty Global, Inc. and
Grantee



--------------------------------------------------------------------------------

Exhibit B

to

Restricted Shares Agreement

dated as of                     , 20    , between

Liberty Global, Inc., and Grantee

STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby conveys, assigns, transfers and
delivers to Liberty Global, Inc.,                      shares of the Series     
common stock, par value $0.01 per share (the “Shares”), of Liberty Global, Inc.,
a Delaware corporation (the “Company”), standing in the undersigned’s name on
the books and records of the Company held in a restricted shares account in the
Direct Registration System, and hereby irrevocably constitutes and appoints the
Company’s Assistant Secretary as attorney-in-fact to transfer the shares on the
books of the Company with full power of substitution in the premises.

Dated:                     

 

 

Print Name:  

 

 

B-1



--------------------------------------------------------------------------------

Exhibit C

to

Restricted Shares Agreement (Series     )

dated as of                     , 20    , between Liberty Global, Inc. and
Grantee

Designation of Beneficiary

 

  I,  

 

  (the “Grantee”), hereby declare

that upon my death  

 

  (the “Beneficiary”) of          

  Name

 

 

  ,   Street Address  

City

 

State

  Zip Code    

 

who is my  

 

  , will be entitled to the  

Relationship to Grantee

 

Restricted Shares vesting upon my death and all other rights accorded the
Grantee by the above-referenced grant agreement (the “Agreement”).

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee’s death.

 

 

   

 

Date     Grantee

 

C-1